DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 objected to because of the following informalities: “prior a predicted” should likely read “prior to a predicted”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14 and 20 recite similar limitations and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, the limitation “causing a daylight glare index between 20 to 50 percent” is indefinite since the daylight glare index is a numerical integer value between, for example including at least 1-281 such that the meaning of “daylight glare index . . . percent” is unclear. In addition, the specification does not provide a means for determining a daylight glare index percent, or a description or examples of what it is a percentage of (i.e., what would constitute 0%, 50%, 100% daylight glare index). 
Claims 7 and 15-16 recite similar limitations and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. directly into a direction of sun glare”.  However, glare is an optical effect that is imparted to an imaging sensor lens, which can be caused by the sun, such that it is unclear how glare can have a “direction”.  In addition, the specification fails to provide any description of determining a direction of the glare effect or how the glare effect itself has directionality. Claim 7 also recites “predict when the vehicle is substantially directly in a direction of motion to a sun” which is indefinite since it is unclear what the metes and bounds of a direction of motion “to a sun” includes. For example, it is unclear what range of directionality is considered to be “to a sun”. Claims 15 and 16 are rejected for reciting at least one of the above limitations from claim 7 for the same reasons. 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 8 recites “camera lens or a visual surface . . . that is sensitive to an angle and an intensity of an external light source based on the navigational route heading, a route prediction algorithm, and a current measured debris and contamination condition of at least of one of the one or more sensors in a direction of motion of the vehicle” which is indefinite since it is unclear what “in a direction of motion of the vehicle” is modifying. For example, “in a direction of motion of the vehicle” appears to be modifying navigational route heading, a route prediction algorithm, and a current measured debris and contamination condition, however, this list of items does not appear to have an association with a direction of the motion of the vehicle in view of the specification. 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5, 14 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, , the limitation “causing a daylight glare index between 20 to 50 percent” is not enabled by the specification sufficient for one skilled in the art to make or use the invention since the daylight glare index is a numerical integer value between, for example including at least 1-282 such that the meaning of “daylight glare index . . . percent” is unclear. In addition, the specification does not provide a means for determining a daylight glare index percent, or a description or examples of what it is a percentage of (i.e., what would constitute 0%, 50%, 100% daylight glare index). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-4, 6-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0186931 to Dittmer et al. (Dittmer)
With respect to claims 1, 10 and 19, Dittmer discloses a system, comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to perform: 
determining a direction of motion of a vehicle based on a predicted navigational position of the vehicle (¶27 “predict the sun's position relative to the image capture device's field of view if the vehicle is to travel in a given location . . . determine whether travel of the vehicle through the given location at the given time is expected to result in the sun being proximate to the object within a field of view of the image capture device”) (¶ 114 “computing system could determine expected orientation(s) and/or expected position(s) of the image capture device during travel of the vehicle through one or more locations in the geographic area. The computing system could determine the orientation(s) and/or position(s) in various ways, such as based on (i) orientation(s) and/or position( s) of the vehicle during travel of the vehicle through the one or more locations in the geographic area ( e.g., in accordance with road geometry and/or direction of travel on the road)”) (¶147 “computing system could then determine or predict the sun's
position relative to the image capture device's field of view if the vehicle is travelling or is expected to travel in the given location”) 
determining, based at least in part on the predicted navigational position, a change in a future light positional information that may be received by one or more sensors compared to a current light positional information being received by the one or more sensors (¶149 “adjustment so as to control the extent of external light . . . expected to be encountered by the image capture device. For example, making the adjustment could be done to decrease the extent of external light encountered or expected to be encountered by the image capture device. This may be useful in a situation where the image capture device encounters or is expected to encounter a relatively high extent of external light”) (¶155 “determine that an exposure level in image(s) should decrease, such as to a level that is below the first threshold exposure level, for instance”) (¶ 107 “determines an expected position of the sun relative to a geographic area, the computing system could determine the expected position of the sun at one or more times . . . use at least the determined expected position as basis for making a determination that travel of the 
cleaning the one or more sensors of the vehicle prior to the change in the future light positional information and prior to the vehicle reaching the predicted navigational position (sensor cleaner 434, FIG. 4B; i.e., ¶12 “FIG. 4B illustrates an arrangement of a camera and a wiper, according to an example implementation.”) (¶132-135 “Given this, according to the present disclosure, the computing system could proactively . . . carry out a backup approach to help overcome any issues that may arise in these scenario(s) . . . the light-control feature could be a mechanical device that is movable relative to the image capture device”) (¶89 “According to example embodiments, the camera system 400 could also include a light-control feature 414 that is adjustable to control an extent of external light encountered by the camera system 400 (e.g., by the image sensor 406). As further described herein, the light -control feature 414 could be a mechanical device, such as a wiper for instance”; ¶¶ 94, 136-138 “the mechanical device at issue could be a wiper, such as a wiper device typically used to remove rain, snow, ice and/or debris . . . the wiper could be coupled to the housing or otherwise be positioned near the housing in a way that allows the computing system to cause a movement of the wiper relative to the image capture device, specifically in order to move the wiper relative to the field of view of the image capture device; 140 “various light-control devices could be used . . . light transmission properties can be altered when voltage, light and/or heat is applied . . . thermochromic device, among others”; 142 “computing system could detect a trigger to make an adjustment to a light-control feature. Generally, detecting the trigger could involve making a determination that quality of image data . . . is expected to be lower than a threshold quality due to external light . . . expected to be encountered by the image capture device”; 146, 150)(¶157 “the computing system could cause a wiper to move incrementally across the image capture device's field of view; ¶¶ 162-163 “other situations could arise that end up affecting quality of captured images, and the light-control feature could help overcome those other situations as well . . . image capture device may be 
With respect to claim 2, Dittmer discloses the current light positional information comprises an angle of light and an intensity of a light beam at the one or more sensors in the direction of motion of the vehicle (¶100 “situation may cause the image capture device to encounter sunlight of sufficient intensity to cause blooming and/or to degrade image resolution, among other options”; ¶145 “a light sensor that provides information about intensity and direction of arrival of external light”; 150, 154; 104 “the position of the sun relative to the geographic area could be defined in various ways . . . reference point and the position of the sun could be defined as a set of angles with respect to that reference point”) 
With respect to claims 3 and 12, Dittmer discloses the future light positional information comprises an angle of light and an intensity of a light beam at the one or more sensors in the direction of motion of the vehicle (¶27 “predict the sun's position relative to the image capture device's field of view if the vehicle is to travel in a given location”) (¶ 114 “computing system could determine expected orientation(s) and/or expected position(s) of the image capture device during travel of the vehicle through one or more locations in the geographic area. The computing system could determine the orientation(s) and/or position(s) in various ways, such as based on (i) orientation(s) and/or position( s) of the vehicle during travel of the vehicle through the one or more locations in the geographic area ( e.g., in accordance with road geometry and/or direction of travel on the road)”) (¶147 “computing system could then determine or predict the sun's position relative to the image capture device's field of view if the vehicle is travelling or is expected to travel in the given location”)  (¶100 “situation may cause the image capture device to encounter sunlight of sufficient intensity to cause blooming and/or to degrade image resolution, 
With respect to claims 4 and 13, Dittmer discloses determining if the one or more sensors require cleaning based on sensor data and calculating a navigational route heading and a sensor cleaning algorithm utilizing a route prediction algorithm based on an angle of light and an intensity of light received by the one or more sensors in the direction of motion of the vehicle. (¶27 “predict the sun's position relative to the image capture device's field of view if the vehicle is to travel in a given location”) (¶ 114 “computing system could determine expected orientation(s) and/or expected position(s) of the image capture device during travel of the vehicle through one or more locations in the geographic area. The computing system could determine the orientation(s) and/or position(s) in various ways, such as based on (i) orientation(s) and/or position( s) of the vehicle during travel of the vehicle through the one or more locations in the geographic area ( e.g., in accordance with road geometry and/or direction of travel on the road)”) (¶147 “computing system could then determine or predict the sun's position relative to the image capture device's field of view if the vehicle is travelling or is expected to travel in the given location”)  (¶100 “situation may cause the image capture device to encounter sunlight of sufficient intensity to cause blooming and/or to degrade image resolution, among other options”; ¶145 “a light sensor that provides information about intensity and direction of arrival of external light”; 150, 154; 104-105 “the position of the sun relative to the geographic area could be defined in various ways . . . reference point and the position of the sun could be defined as a set of angles with respect to that reference point”) (sensor cleaner 434, FIG. 4B; i.e., ¶12 “FIG. 4B illustrates an arrangement of a camera and a wiper, according to an example implementation.”) (¶132-135 “Given this, according to the present disclosure, the computing system could proactively . . . carry out a backup approach to help overcome any issues that may arise in these scenario(s) . . . the light-control feature could be a mechanical device that is movable relative to the image capture device”) (¶89 “According to example embodiments, the camera system 400 could also include a light-control feature 414 that is adjustable to control an extent of external light encountered by the camera system 400 (e.g., by the image sensor 406). As further described herein, the light -control feature 414 could be a mechanical device, such as a wiper for instance”; ¶¶ 94, 136-138 “the mechanical device at issue could be a wiper, such as a wiper device typically used to remove rain, snow, ice and/or debris . . . the wiper could be coupled to the housing or otherwise be positioned near the housing in a way that allows the computing system to cause a movement of the wiper relative to the image capture device, specifically in order to move the wiper relative to the field of view of the image capture device; 140 “various light-control devices could be used . . . light transmission properties can be altered when voltage, light and/or heat is applied . . . thermochromic device, among others”; 142 “computing system could detect a trigger to make an adjustment to a light-control feature. Generally, detecting the trigger could involve making a determination that quality of image data . . . is expected to be lower than a threshold quality due to external light . . . expected to be encountered by the image capture device”; 146, 150)(¶157 “the computing system could cause a wiper to move incrementally across the image capture device's field of view; ¶¶ 162-163 “other situations could arise that end up affecting quality of captured images, and the light-control feature could help overcome those other situations as well . . . image capture device may be arranged to capture images of an environment through a surface, such as a windshield or glass of a housing, among others. Unfortunately, however, the surface may be exposed to aspects of the environment that can contaminate the surface (e.g., accumulation of dirt or other debris). In some cases, this situation could cause a significant decrease in the extent of external light encountered by the image capture device, which could significantly reduce quality of captured images. Whereas, in other cases, this situation could cause a significant increase in the extent of external light encountered by the image capture device, which could also significantly reduce quality of captured images . . . responsively operate the wiper to move in an attempt to remove the contamination, thereby providing another way to control the extent of light encountered by the image capture device”). 
With respect to claim 6, Dittmer discloses determining if one or more sensors require cleaning comprises predicting when the vehicle will be heading substantially directly into a direction of a sun, and scheduling cleaning of the one or more sensors based on an autonomous vehicle position and heading, the navigational route heading, and a time to predict when the vehicle is substantially directly in the direction to the sun (i.e., ¶ 27 “computing system could then determine whether travel of the vehicle through the given location at the given time is expected to result in the sun being proximate to the object proactively . . . carry out a backup approach to help overcome any issues that may arise in these scenario(s) . . . the light-control feature could be a mechanical device that is movable relative to the image capture device”) (¶89 “According to example embodiments, the camera system 400 could also include a light-control feature 414 that is adjustable to control an extent of external light encountered by the camera system 400 (e.g., by the image sensor 406). As further described herein, the light -control feature 414 could be a mechanical device, such as a wiper for instance”; ¶¶ 94, 136-138 “the mechanical device at issue could be a wiper, such as a wiper device typically used to remove rain, snow, ice and/or debris . . . the wiper could be coupled to the housing or otherwise be positioned near the housing in a way that allows the computing system to cause a movement of the wiper relative to the image capture device, specifically in order to move the wiper relative to the field of view of the image capture device; 140 “various light-control devices could be used . . . light transmission properties can be altered when voltage, light and/or heat is applied . . . thermochromic device, among others”; 142 “computing system could detect a trigger to make an adjustment to a light-control feature. Generally, detecting the trigger could involve making a determination is expected to be lower than a threshold quality due to external light . . . expected to be encountered by the image capture device”; 146, 150)(¶157 “the computing system could cause a wiper to move incrementally across the image capture device's field of view; ¶¶ 162-163 “other situations could arise that end up affecting quality of captured images, and the light-control feature could help overcome those other situations as well . . . image capture device may be arranged to capture images of an environment through a surface, such as a windshield or glass of a housing, among others. Unfortunately, however, the surface may be exposed to aspects of the environment that can contaminate the surface (e.g., accumulation of dirt or other debris). In some cases, this situation could cause a significant decrease in the extent of external light encountered by the image capture device, which could significantly reduce quality of captured images. Whereas, in other cases, this situation could cause a significant increase in the extent of external light encountered by the image capture device, which could also significantly reduce quality of captured images . . . responsively operate the wiper to move in an attempt to remove the contamination, thereby providing another way to control the extent of light encountered by the image capture device”).
With respect to claims 7 and 15-16, Dittmer discloses determining if one or more sensors require cleaning comprises predicting when the vehicle will be heading substantially directly into a direction of sun glare, and scheduling cleaning of the one or more sensors based on an autonomous vehicle position and heading, the navigational route heading, a time, and a route prediction algorithm to predict when the vehicle is substantially directly in a direction of motion to a sun (¶27 “predict the sun's position relative to the image capture device's field of view if the vehicle is to travel in a given location”) (¶ 114 “computing system could determine expected orientation(s) and/or expected position(s) of the image capture device during travel of the vehicle through one or more locations in the geographic area. The computing system could determine the orientation(s) and/or position(s) in various ways, such as based on (i) orientation(s) and/or position( s) of the vehicle during travel of the vehicle through the one or more locations in the geographic area ( e.g., in accordance with road geometry and/or direction of travel on the road)”) (¶147 “computing system could then determine or predict the sun's position relative to the image capture device's field of view if the vehicle is travelling or is expected to travel in the given location”)  (¶100 “situation may cause the image capture device to encounter sunlight of sufficient intensity to cause proactively . . . carry out a backup approach to help overcome any issues that may arise in these scenario(s) . . . the light-control feature could be a mechanical device that is movable relative to the image capture device”) (¶89 “According to example embodiments, the camera system 400 could also include a light-control feature 414 that is adjustable to control an extent of external light encountered by the camera system 400 (e.g., by the image sensor 406). As further described herein, the light -control feature 414 could be a mechanical device, such as a wiper for instance”; ¶¶ 94, 136-138 “the mechanical device at issue could be a wiper, such as a wiper device typically used to remove rain, snow, ice and/or debris . . . the wiper could be coupled to the housing or otherwise be positioned near the housing in a way that allows the computing system to cause a movement of the wiper relative to the image capture device, specifically in order to move the wiper relative to the field of view of the image capture device; 140 “various light-control devices could be used . . . light transmission properties can be altered when voltage, light and/or heat is applied . . . thermochromic device, among others”; 142 “computing system could detect a trigger to make an adjustment to a light-control feature. Generally, detecting the trigger could involve making a determination that quality of image data . . . is expected to be lower than a threshold quality due to external light . . . expected to be encountered by the image capture device”; 146, 150)(¶157 “the computing system could cause a wiper to move incrementally across the image capture device's field of view; ¶¶ 162-163 “other situations could arise that end up affecting quality of captured images, and the light-control feature could help overcome those other situations as well . . . image capture device may be arranged to capture images of an environment through a surface, such as a windshield or glass of a housing, among others. Unfortunately, however, the surface may be exposed to aspects of the environment that can contaminate the surface (e.g., accumulation of dirt or other debris). In some cases, this situation could cause a significant decrease in the extent of external light encountered by the image 
With respect to claims 8 and 17, Dittmer discloses determining if one or more sensors require cleaning comprises scheduling cleaning of a camera lens or a visual surface of the one or more sensors that is sensitive to an angle and an intensity of an external light source based on the navigational route heading, a route prediction algorithm (¶27 “predict the sun's position relative to the image capture device's field of view if the vehicle is to travel in a given location”) (¶ 114 “computing system could determine expected orientation(s) and/or expected position(s) of the image capture device during travel of the vehicle through one or more locations in the geographic area. The computing system could determine the orientation(s) and/or position(s) in various ways, such as based on (i) orientation(s) and/or position( s) of the vehicle during travel of the vehicle through the one or more locations in the geographic area ( e.g., in accordance with road geometry and/or direction of travel on the road)”) (¶147 “computing system could then determine or predict the sun's position relative to the image capture device's field of view if the vehicle is travelling or is expected to travel in the given location”)  (¶100 “situation may cause the image capture device to encounter sunlight of sufficient intensity to cause blooming and/or to degrade image resolution, among other options”; ¶145 “a light sensor that provides information about intensity and direction of arrival of external light”; 150, 154; 104-105 “the position of the sun relative to the geographic area could be defined in various ways . . . reference point and the position of the sun could be defined as a set of angles with respect to that reference point”) (sensor cleaner 434, FIG. 4B; i.e., ¶12 “FIG. 4B illustrates an arrangement of a camera and a wiper, according to an example implementation.”) (¶132-135 “Given this, according to the present disclosure, the computing system could proactively . . . carry out a backup approach to help overcome any issues that may arise in these scenario(s) . . . the light-control feature could be a mechanical device that is movable relative to the image capture device”) (¶89 “According to example embodiments, the camera system 400 could also include a light-control feature 414 that is adjustable to control an extent of external light encountered by the camera system 400 (e.g., light -control feature 414 could be a mechanical device, such as a wiper for instance”; ¶¶ 94, 136-138 “the mechanical device at issue could be a wiper, such as a wiper device typically used to remove rain, snow, ice and/or debris . . . the wiper could be coupled to the housing or otherwise be positioned near the housing in a way that allows the computing system to cause a movement of the wiper relative to the image capture device, specifically in order to move the wiper relative to the field of view of the image capture device; 140 “various light-control devices could be used . . . light transmission properties can be altered when voltage, light and/or heat is applied . . . thermochromic device, among others”; 142 “computing system could detect a trigger to make an adjustment to a light-control feature. Generally, detecting the trigger could involve making a determination that quality of image data . . . is expected to be lower than a threshold quality due to external light . . . expected to be encountered by the image capture device”; 146, 150)(¶157 “the computing system could cause a wiper to move incrementally across the image capture device's field of view; and a current measured debris and contamination condition of at least of one of the one or more sensors in a direction of motion of the vehicle (i.e., ¶¶ 162-164 “computing system could evaluate captured images to detect signs of such contamination (e.g., identify accumulation of dirt on the surface). And if the computing system detects signs of contamination, the computing system could responsively operate the wiper to move in an attempt to remove the contamination, thereby providing another way to control the extent of light encountered by the image capture device”) 
	With respect to claims 9 and 18, Dittmer discloses determining if one or more sensors require cleaning comprises scheduling cleaning of a camera lens or a visual surface of the one or more sensors that is sensitive to an angle and an intensity of an external light source based on the navigational route heading, and the route prediction algorithm based on a predicted angle of light and an intensity of light shining on the one or more sensors at an intersection or a road junction that turns into a direct path of the external light source (i.e., intersection in FIG. 5A, with sun 504 inducing glare to prevent detection of traffic light 502; FIG. 5B-8) (¶27 “predict the sun's position relative to the image capture device's field of view if the vehicle is to travel in a given location”) (¶ 114 “computing system could determine expected orientation(s) and/or expected position(s) of the image capture device during travel of the vehicle through one or more locations in the geographic area. The computing system could determine the orientation(s) proactively . . . carry out a backup approach to help overcome any issues that may arise in these scenario(s) . . . the light-control feature could be a mechanical device that is movable relative to the image capture device”) (¶89 “According to example embodiments, the camera system 400 could also include a light-control feature 414 that is adjustable to control an extent of external light encountered by the camera system 400 (e.g., by the image sensor 406). As further described herein, the light -control feature 414 could be a mechanical device, such as a wiper for instance”; ¶¶ 94, 136-138 “the mechanical device at issue could be a wiper, such as a wiper device typically used to remove rain, snow, ice and/or debris . . . the wiper could be coupled to the housing or otherwise be positioned near the housing in a way that allows the computing system to cause a movement of the wiper relative to the image capture device, specifically in order to move the wiper relative to the field of view of the image capture device; 140 “various light-control devices could be used . . . light transmission properties can be altered when voltage, light and/or heat is applied . . . thermochromic device, among others”; 142 “computing system could detect a trigger to make an adjustment to a light-control feature. Generally, detecting the trigger could involve making a determination that quality of image data . . . is expected to be lower than a threshold quality due to external light . . . expected to be encountered by the image capture device”; 146, 150)(¶157 “the computing system could cause a wiper to move incrementally across the image capture device's field of view; ¶¶ 162-163 “other 
With respect to claim 11, Dittmer discloses cleaning the one or more sensors based on the light positional information is performed prior a predicted high intensity light event that may occur on the navigational route (sensor cleaner 434, FIG. 4B; i.e., ¶12 “FIG. 4B illustrates an arrangement of a camera and a wiper, according to an example implementation.”) (¶132-135 “Given this, according to the present disclosure, the computing system could proactively . . . carry out a backup approach to help overcome any issues that may arise in these scenario(s) . . . the light-control feature could be a mechanical device that is movable relative to the image capture device”) (142 “computing system could detect a trigger to make an adjustment to a light-control feature. Generally, detecting the trigger could involve making a determination that quality of image data . . . is expected to be lower than a threshold quality due to external light . . . expected to be encountered by the image capture device”; 146, 150) (¶89 “According to example embodiments, the camera system 400 could also include a light-control feature 414 that is adjustable to control an extent of external light encountered by the camera system 400 (e.g., by the image sensor 406). As further described herein, the light -control feature 414 could be a mechanical device, such as a wiper for instance”; ¶¶ 94, 136-138 “the mechanical device at issue could be a wiper, such as a wiper device typically used to remove rain, snow, ice and/or debris . . . the wiper could be coupled to the housing or otherwise be positioned near the housing in a way that allows the computing system to cause a movement of the wiper relative to the image capture device, specifically in order to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmer in view of “Daylight Glare: a review of discomfort indexes” to Bellia et al. (2008), pp. 1-10 (Bellia) 

and/or degraded resolution)”). However, Dittmer fails to overtly disclose the measure of glare is a glare  “causing a daylight glare index between 20 to 50 percent”, as best understood in view of the 112(b) rejection above. 
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to implement a daylight glare index as the glare threshold disclosed in Dittmer, since the index was a well known standard for glare at the time of effective filing.  For example, Bellia discloses determining a daytime glare index value using a camera (p. 2, col. 2 “DGI expression . . . a photocamera or a video camera suitable set-up is used”) (Table 1, DGI) and further discloses a DGI index above 20 leads to perceptible glare (Table 1 DGI, 16, 18 just perceptible, 20 just acceptable) which reduces visibility and capability to define details and objects (p. 1 col. 1). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to implement a daylight glare index between 20 to 50% (or perhaps above a DGI above 20 or higher) in order to ensure the camera in Dittmer avoids imaging in conditions that reduces visibility and capability to define details and objects (Bellia, p. 1 col. 1), which is of utmost importance in autonomous vehicles (Dittmer, ¶97 “glare, which is generally a phenomenon
where high -intensity light impairs visibility of features in an image”; ¶25 “computing system may be unable to use such images as basis for determining a color or state of the traffic signal and thus as basis for determining subsequent autonomous operations that the vehicle should carry out at the intersection”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, i.e., Bellia, cited below in the rejection of claim 5, Table 1, DGI as numerical integers between 16 and 28. 
        2 See, i.e., Bellia, cited below in the rejection of claim 5, Table 1, DGI as numerical integers between 16 and 28.